Citation Nr: 0604460	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  98-03 252A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for memory loss, to 
include as due to an undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fatigue, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The veteran had several periods of service, and most recently 
separated from active duty in November 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision.  As detailed below, the 
Board is reopening the claims for service connection for 
memory loss and fatigue, and these claims (on the merits) are 
addressed in the REMAND portion below.  They are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

In a June 2005 letter, the veteran's representative sought a 
rating in excess of 30 percent for post-traumatic stress 
disorder.  This matter has not been developed or certified 
for appeal, and is not inextricably intertwined with the 
issues now before the Board.  Therefore, it is referred to 
the RO for appropriate action. 
 
FINDINGS OF FACT

1.  By an August 1995 rating decision, the RO denied service 
connection for memory loss and fatigue, to include as due to 
an undiagnosed illness, in part on the basis that there was 
no objective indications of chronic illness; the veteran did 
not appeal this rating decision.

2.  Evidence received since the August 1995 rating decision 
includes VA treatment records showing repeated complaints of 
memory loss and fatigue since the veteran's return from the 
Gulf War; this evidence was not considered previously and is 
so significant that it must be reviewed in connection with 
the claims for service connection.

CONCLUSIONS OF LAW

1.  New and material evidence having been presented, the 
claim for service connection for memory loss, to include as 
due to an undiagnosed illness, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).

2.  New and material evidence having been presented, the 
claim for service connection for fatigue, to include as due 
to an undiagnosed illness, is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By an August 1995 rating decision, the RO denied service 
connection for memory loss and fatigue, to include as due to 
an undiagnosed illness.  The RO provided the veteran with 
notice of that rating decision in August 1995, together with 
his appellate rights.  He did not file a notice of 
disagreement and the rating decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103.  

The Board does not have jurisdiction to consider the 
previously adjudicated claims unless new and material 
evidence is presented or secured, and before the Board may 
reopen such claims, it must so find.  See 38 U.S.C.A. § 5108; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The veteran's claims for service connection were reconsidered 
(along with all previously considered claims for benefits 
based on service in Southwest Asia during the Gulf War) in 
July 1996, prior to the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a). See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001). Consequently, this appeal is decided 
under the older version of the regulation:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

The August 1995 rating decision denied service connection in 
part because there were no objective indications of chronic 
illness arising from memory loss and fatigue.  "Objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  See 3.317(a) (3).  
The evidence obtained in connection with the attempt to 
reopen includes VA examination reports and treatment records 
which reflect repeated complaints by the veteran of memory 
loss and fatigue since his return from Southwest Asia.  These 
records were not considered previously, are neither 
cumulative nor redundant, and must be considered in order to 
fairly decide the merits of the claims.

The veteran has presented new and material evidence to reopen 
his claims for service connection for memory loss and 
fatigue.  Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denials.  However, further 
evidentiary development is necessary into the now-reopened 
claims, and discussion about VA's duties to notify and assist 
will be included in a later decision (if the claims remain 
denied following remand).  

ORDER

The claim for service connection for memory loss, to include 
as due to an undiagnosed illness, is reopened and to this 
extent the appeal is granted.

The claim for service connection for fatigue, to include as 
due to an undiagnosed illness, is reopened and to this extent 
the appeal is granted.



REMAND

Duty to notify

VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  To date, VA has not 
specifically advised the veteran to provide any evidence in 
his possession that pertains to his claims, nor provided him 
with the text of 38 C.F.R. § 3.159.  Moreover, VA has not 
provided him with the most recent version 38 C.F.R. § 3.317 
(pertaining to presumptive service connection for undiagnosed 
illnesses).  This should be done.
      
Service dates and medical records

A DD Form 214 confirms that the veteran had active duty in 
the Army from December 1990 to June 1991, and that he served 
in the Southwest Asia Theater of operations from January 19, 
1991, to May 20, 1991.  A DD Form 214 indicates that he had 
active duty in the United States Coast Guard from March 1992 
to November 1993.  He also appears to have had a period of 
active duty from August 1986 to July 1989, although this has 
not actually been confirmed.  In any case, any active duty 
dates prior to December 1990 should be verified.  

VA has obtained at least some service medical records from 
the veteran's last period of active duty (March 1992 to 
November 1993).  However, no service medical records dated 
prior to September 1992 (including any related to active duty 
during the Gulf War) are in the claims file.  The AMC should 
contact the National Personnel Records Center (NPRC) or other 
relevant resource and confirm that they have no outstanding 
service medical records.  If any missing service medical 
records cannot be obtained, the AMC should advise the veteran 
about alternate sources of evidence (as detailed below).  See 
M21-1, Part III, Paragraph 4.25.  


Memory loss

The veteran complained of memory loss at a March 1994 VA 
examination, an April 1994 Gulf War Registry examination, a 
November 1998 VA neuropsychiatric evaluation, a December 1998 
local hearing, a November 2003 VA neuropsychological 
consultation, and an October 2005 Board hearing.

There is some question as to the nature of his cognitive 
symptoms.  For example, he has consistently complained of 
difficulty with post-service university course work (despite 
the fact that he was trained in materials quality testing, 
computer drafting, and industrial engineering in the late 
1980s).  He relates his present difficulties (in part) to 
memory loss problems.  Yet his memory was noted to be 
"okay" during a March 1995 psychiatric hospitalization, 
"fair" at an August 1995 outpatient visit, "good" at a 
March 1996 outpatient visit, and "average" at a November 
1998 neuropsychiatric evaluation.  

There is no question that he currently has memory loss 
deficits.  At a November 2003 VA neuropsychological 
consultation, his poorest memory performance was on immediate 
and delayed memory for prose passages which were four to five 
sentences in length.  Memory for these passages was 
moderately to severely impaired.  Yet testing showed great 
variability across different memory tasks (at times he scored 
in the impaired range and other times he performed in the 
superior range).  The veteran was not diagnosed as having 
memory loss but rather (in pertinent part) a learning 
disorder not otherwise specified and a mathematics disorder.  
The examiner further stated that 

there appear to be two factors 
contributing to the [veteran's] current 
neuropsychological status.  First of all, 
[he] has a significant and long-standing 
verbal learning disability affecting 
auditory processing and awareness, which 
has affected verbal academic achievement 
skills during his life.  The processing 
deficit is specific to verbal/auditory 
operations and has affected verbal memory 
in a secondary fashion.  Secondly, [he] 
shows a more generalized and subtle 
impairment of attention and information 
processing efficiency which itself 
appears to be secondary to mood disorder, 
ruminative anxiety, and pain.  Such 
reduced efficiency serves to further 
exacerbate already weak auditory/verbal 
processing.  

Nevertheless, the neurological testing did reflect at least 
some memory loss and therefore a new VA examination is 
necessary for a clear medical statement as to whether this 
memory loss is due to an undiagnosed illness.

Fatigue

The veteran complained of fatigue during an August 1991 
psychiatric hospitalization, a March 1994 examination, an 
April 1994 Gulf War Registry examination, a December 1998 
local hearing, a November 2002 PTSD examination, an August 
2003 outpatient examination, a November 2003 
neuropsychological consultation, and an October 2005 Board 
hearing.  Although he was "diagnosed" as having fatigue 
following the March 1994 VA examination, the examiner 
appeared to merely restate the veteran's reported complaints 
of occasional fatigue episodes.  None of the other medical 
records indicate that a medical professional has concluded 
that there are objective medical indications that the veteran 
is suffering from fatigue.  

Moreover, the law pertaining to service connection for 
undiagnosed illnesses has changed since the veteran filed his 
claim and now mandates consideration of "medically 
unexplained chronic multi-symptom illnesses" including 
chronic fatigue syndrome.  In light of the change, a new 
examination would be helpful in evaluating this claim (as 
detailed below).  Updated treatment records should be 
obtained before the new examination is scheduled.   



Accordingly, the Board remands for the following:

1.  Send the veteran a VCAA notice letter 
discussing what information and evidence 
not of record is necessary to 
substantiate his claims, what information 
and evidence VA will seek to provide, and 
what information and evidence he is 
expected to provide.  Additionally, 
invite him to submit all pertinent 
evidence in his possession pertaining to 
the claims. 

2.  Obtain written verification from the 
NPRC of the specific dates and branch of 
service of the veteran's period(s) of 
active duty prior to December 1990.

3.  With any needed assistance from the 
veteran, request from the NPRC and/or 
other pertinent resource any outstanding 
service medical records (particularly 
those dated prior to September 1992).  
Document in the claims file all attempts 
to locate and obtain these records.  Once 
obtained, permanently associate these 
records with the claims file.  

4.  If any missing service medical 
records are not located, develop this 
case according to applicable criteria 
pertaining to disposition of cases where 
service medical records are lost.  This 
includes notifying the veteran that he 
can submit alternate evidence, including, 
but not limited to, statements from 
service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom a veteran 
may have been treated, especially soon 
after discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examination reports.  See 
M21-1, Part III, Paragraph 4.25.  

5.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him 
since March 2004 (the last time VA 
treatment records were associated with 
the claims file).  Provide him with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, obtain records from each health 
care provider identified (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  

6.  Schedule a new examination.  Ensure 
that the claims folder is made available 
to the examiner, who should carefully 
review it before the examination.  The 
examiner should perform any tests deemed 
necessary, and should: 

a. Elicit from the veteran details 
about the onset, frequency, 
duration, and severity of all 
complaints of memory loss and 
fatigue, and indicate what 
precipitates and what relieves them.  

b. Indicate whether there are any 
objective medical indications that 
he is suffering from memory loss 
and/or fatigue.

c. State whether his memory loss 
and/or fatigue are attributable to a 
diagnosed illness, an undiagnosed 
illness, or a medically unexplained 
chronic multi symptom illness such 
as chronic fatigue syndrome.

d. If he has an undiagnosed illness, 
state whether there is affirmative 
evidence that this condition was 
incurred during active duty in the 
Southwest Asia theater of 
operations, or whether there is 
affirmative evidence that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between his departure from 
the Southwest Asia theater of 
operations (in May 1991) and the 
onset of the illness.  

7.  Thereafter, if the claims for service 
connection remain denied, provide the 
veteran and his representative with a 
supplemental statement of the case 
summarizing the evidence and discussing 
all pertinent legal authority (including 
38 C.F.R. § 3.159 and the most recent 
version of 38 C.F.R. § 3.317).  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
these remanded matters, about which the veteran may submit 
additional evidence and argument.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  All remands require expeditious 
handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


